PER CURIAM.
P.J.Q., a juvenile, appeals an order withholding adjudication of delinquency. P.J.Q contends that the court erred in failing to delineate the length of the supervisory term imposed. As the state correctly concedes, P.J.Q. is entitled to relief. Accordingly, we reverse the order and remand for clarification of the supervisory term. On remand, if the court subjects P.J.Q. to its jurisdiction for a longer period than if adjudication of delinquency had been imposed, the court is “required to fully inform the juvenile of such facts.” N.W. v. State, 767 So.2d 446, 450 (Fla.2000).
Reversed and remanded.